J-S36025-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                v.                             :
                                               :
    RAHMEL NMN WILLIAMS                        :
                                               :
                       Appellant               :
                                               :      No. 351 WDA 2020

            Appeal from the PCRA Order Entered December 30, 2019
                In the Court of Common Pleas of Fayette County
              Criminal Division at No(s): CP-26-CR-0001289-2016


BEFORE:      OLSON, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY KING, J.:                            FILED SEPTEMBER 11, 2020

        Appellant, Rahmel Nmn Williams, appeals nunc pro tunc from the order

entered in the Fayette County Court of Common Pleas, which denied his first

petition filed pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        This Court has previously set forth the relevant facts and some of the

procedural history of this case as follows:

           On the evening of June 4, 2016, [Victim] arrived at a bar to
           celebrate a friend’s birthday. After midnight, [Victim] left
           the bar with Appellant, whom she met that night. [Victim]
           purchased condoms at a nearby convenience store, and she
           and Appellant left the store in his car. [Victim] asked
           Appellant to drop her off on the road she resided on, but
           Appellant traveled in the opposite direction for
           approximately one mile and pulled over to a remote area of
           the road. [Victim] attempted to exit the car, but Appellant
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S.A. §§ 9541-9546.
J-S36025-20


       punched her in the face and threatened to shoot her if she
       attempted to escape. [Victim] testified that Appellant
       pinned her down, mounted her and had her put a condom
       on him. [Victim] stated that Appellant had sex with her
       without her consent, bit her on her arm and shoulder,
       strangled her, and inserted a hard metal object into her
       rectum.

       Appellant finally allowed [Victim] to leave when he noticed
       blood on the car seat. [Victim] left the car and called her
       boyfriend, who picked her up. Several hours later, [Victim]
       went to the hospital.      Later that day, she underwent
       emergency surgery. The operating physician, Dr. Elias,
       testified that he performed a colostomy on [Victim], and
       that she had impalement injuries of the rectum and
       significant bruising at the lower portion of the rectum and
       buttocks.

       Appellant testified and admitted meeting [Victim] at the bar
       and driving her to the gas station. He admitted having
       sexual intercourse with [Victim] but claimed it was
       consensual. He admitted hitting [Victim] in her face up to
       five times but said it was because he thought she stole his
       money.

       On June 5, 2016, Appellant learned that the police were
       looking for him. On June 6, 2016, he set his car on fire.
       The police officers who responded to the fire searched the
       car and found the clothes Appellant wore on the night of his
       encounter with [Victim] as well as a lug wrench, the hard
       metal object that they believed he used on [Victim].
       Appellant burned his leg while setting fire to the car, and he
       later checked into the hospital under a false name, Randall
       Means.

       The jury found Appellant guilty of kidnapping, simple
       assault, reckless burning, and tampering with physical
       evidence but not guilty of aggravated assault, rape by
       forcible compulsion and involuntary deviate sexual
       intercourse by forcible compulsion. Following sentencing,
       Appellant filed a timely post-sentence motion challenging
       the length of his sentence, which the court denied.
       Appellant filed a timely notice of appeal, and both Appellant
       and the trial court complied with Pa.R.A.P. 1925.

                                   -2-
J-S36025-20



Commonwealth v. Williams, No. 255 WDA 2017, 2017 WL 4180222, at *1-

*2 (Pa.Super. Sept. 21, 2017) (unpublished memorandum) (internal citations

to record and footnote omitted). This Court affirmed the judgment of sentence

on September 21, 2017.            See id.      Appellant timely filed a petition for

allowance of appeal with the Supreme Court, but filed a praecipe for

discontinuance on April 20, 2018.

       On July 5, 2018, Appellant timely filed his first PCRA petition pro se.

The court appointed counsel, who filed an amended PCRA petition on February

1, 2019. In his petitions, Appellant challenged the trial court’s denial of his

motion for a mistrial concerning his absence from the first day of trial, and

counsel’s failure to raise the denial of his mistrial motion as an issue on direct

appeal.    Specifically, Appellant claimed a family member had dropped off

clothing for Appellant to wear at trial but the prison confiscated the clothing

and did not return it to him. On the day of trial, the prison provided him

alternate clothes for trial but they were too small, so Appellant did not attend

the first day of trial. The prison gave him a better fitting outfit the next day,

so Appellant was able to attend the remainder of trial. Appellant also alleged

trial counsel was ineffective for failing to conduct a thorough interview of trial

witness, John Shumar, before calling him to testify for the defense.2



____________________________________________


2Mr. Shumar was an employee at the bar where Appellant and Victim met,
and was working on the night in question.

                                           -3-
J-S36025-20


        The court held a PCRA hearing on August 27, 2019. Initially, the parties

stipulated that, if called to testify, Felicia Hughesman would testify that she

dropped off clothing for Appellant to the Fayette County Jail three days before

the November term of court.3 Appellant did not proceed to trial, however,

until the January term of court. (See N.T. PCRA Hearing, 8/27/19, at 5).

        Next, Appellant testified that he missed jury selection and the first day

of testimony from two witnesses due to the prison’s failure to return to him

the clothing Ms. Hughesman had dropped off. Appellant said prison authorities

originally delivered the clothing to him, but at some point, the prison

confiscated it and did not return it. On the day of trial, Appellant admitted

prison authorities gave him an outfit to wear in court, but Appellant said it

was too small. The next day, the prison gave him a different set of clothing

that was also too small, but because this set fit a little better, Appellant was

able to wear it to court for the remainder of trial. Appellant also conceded

that he spoke with the judge on the first day of trial about the clothing issue,

and the judge informed him that trial would proceed in his absence if Appellant

did not appear.

        Regarding Mr. Shumar, Appellant insisted trial counsel failed to conduct

a thorough investigation of Mr. Shumar before his testimony, because when

Mr. Shumar was on the witness stand he said he did not remember anything



____________________________________________


3   Appellant claimed his trial was originally scheduled for the November term.

                                           -4-
J-S36025-20


about the night in question due to medication that affected his memory. (See

id. at 7-13).

      Trial counsel testified at the PCRA hearing that he represented Appellant

at trial and on appeal.    Counsel said he moved for a mistrial based on

Appellant’s absence from jury selection and the first day of testimony, but the

court denied it. Counsel explained he did not raise the denial of his motion

for a mistrial on appeal because he did not think it would be meritorious on

appeal. Specifically, counsel said he had a prior case where a client was not

present for trial because the defendant refused to get dressed; when counsel

raised the issue on appeal, it was unsuccessful. Counsel indicated that he

pursued four other issues on direct appeal, which he believed had the best

chance of success for Appellant.

      Additionally, counsel testified that he interviewed Mr. Shumar prior to

his testimony and Mr. Shumar seemed to recall the events of the evening in

question without any difficulty.      During the interview, Mr. Shumar’s

recollection of the events was consistent with Mr. Shumar’s prior statement

to police.   On the witness stand, however, Mr. Shumar said he had no

recollection of the evening in question because he takes medication that

affects his memory. Counsel did not recall whether he had expressly asked

Mr. Shumar during the interview if he was taking any medication that would

affect his memory.    Counsel confirmed that Mr. Shumar did not offer any

testimony that was harmful to Appellant’s case, but he also did not offer any


                                     -5-
J-S36025-20


testimony that was helpful to Appellant’s case as originally expected. (Id. at

16-21).

      On December 30, 2019, the court denied PCRA relief. On February 21,

2020, Appellant filed a request for reinstatement of his PCRA appellate rights

nunc pro tunc, which the court granted on February 25, 2020.            Appellant

timely filed a nunc pro tunc notice of appeal on March 4, 2020, along with a

voluntary concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b).

      Appellant raises three issues for our review:

          Whether [Appellant]’s constitutional rights were violated
          when the court proceeded to jury selection without
          [Appellant] being present?

          Whether      [Appellant]’s     [trial/appellate]  counsel…was
          ineffective for failing to argue on appeal that the court erred
          in proceeding to jury selection without [Appellant]?

          Whether [trial/appellate counsel] was ineffective for failing
          to thoroughly interview John Shumar before calling him as
          a witness?

(Appellant’s Brief at 3).

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the record evidence supports the court’s determination

and whether the court’s decision is free of legal error. Commonwealth v. H.

Ford, 947 A.2d 1251 (Pa.Super. 2008), appeal denied, 598 Pa. 779, 959 A.2d

319 (2008). This Court grants great deference to the findings of the PCRA

court if the record contains any support for those findings. Commonwealth


                                       -6-
J-S36025-20


v. Boyd, 923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932

A.2d 74 (2007). We give no such deference, however, to the court’s legal

conclusions. Commonwealth v. J. Ford, 44 A.3d 1190 (Pa.Super. 2012). If

the record supports a post-conviction court’s credibility determination, it is

binding on the appellate court. Commonwealth v. Dennis, 609 Pa. 442, 17

A.3d 297 (2011).

      In his issues combined, Appellant argues he was absent from the first

day of trial because the prison lost the clothing his family member had

previously dropped off for him to wear, and the clothing the prison provided

was too small. Appellant admits the prison provided him with a better fitting

outfit the second day of trial, so Appellant wore that for the remainder of trial.

By providing Appellant ill-fitting clothing on the first day of trial, Appellant

claims the prison placed Appellant at a psychological and emotional

disadvantage for trial. Appellant insists he could not have worn the original

set of clothing provided on the first day of trial because the jurors would have

thought Appellant disrespected the judicial process, or assumed he was

wearing wrong sized clothing due to his incarceration.          In either event,

Appellant suggests that wearing the ill-fitting attire would have negatively

affected his presumption of innocence. Appellant emphasizes that the court’s

failure to grant a mistrial deprived Appellant of a fair and impartial tribunal.

      Relatedly, Appellant claims trial/appellate counsel was ineffective for

failing to raise the court’s denial of his motion for a mistrial on direct appeal.


                                      -7-
J-S36025-20


Appellant acknowledges counsel’s testimony at the PCRA hearing that he had

previously lost on appeal a similar case, but Appellant contends the facts of

each case are different and the outcome could have been different under his

facts. Appellant further claims counsel was ineffective for failing to conduct a

thorough interview of Mr. Shumar before calling him to testify.       Appellant

claims Mr. Shumar was supposed to discredit some of Victim’s testimony, but

when on the witness stand, Mr. Shumar surprisingly stated he had no

recollection of the evening at issue because he takes medication that affects

his memory. Appellant submits counsel had no reasonable basis for failing to

ask Mr. Shumar during the interview whether he took any medication that

might impair his memory. Appellant maintains he suffered prejudice due to

counsel’s failure because Appellant could have called a different employee of

the bar to testify on Appellant’s behalf, whose memory was intact. Appellant

concludes counsel was ineffective, and this Court must vacate the order

denying PCRA relief and remand for a new trial. We disagree.

      The   law   presumes    counsel   has   rendered   effective   assistance.

Commonwealth v. Gonzalez, 858 A.2d 1219 (Pa.Super. 2004), appeal

denied, 582 Pa. 695, 871 A.2d 189 (2005). In general, to prevail on a claim

of ineffective assistance of counsel, a petitioner must show, by a

preponderance of the evidence, ineffective assistance of counsel which, in the

circumstances of the particular case, so undermined the truth-determining

process that no reliable adjudication of guilt or innocence could have taken


                                     -8-
J-S36025-20


place. Commonwealth v. Turetsky, 925 A.2d 876 (Pa.Super. 2007), appeal

denied, 596 Pa. 707, 940 A.2d 365 (2007). The petitioner must demonstrate:

(1) the underlying claim has arguable merit; (2) counsel lacked a reasonable

strategic basis for his action or inaction; and (3) but for the errors and

omissions of counsel, there is a reasonable probability that the outcome of the

proceedings would have been different. Id. at 880. “The petitioner bears the

burden of proving all three prongs of the test.” Id.

      “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis

for the assertion of ineffectiveness is of arguable merit….” Commonwealth

v. Pierce, 537 Pa. 514, 524, 645 A.2d 189, 194 (1994). “Counsel cannot be

found ineffective for failing to pursue a baseless or meritless claim.”

Commonwealth v. Poplawski, 852 A.2d 323, 327 (Pa.Super. 2004).

      “Once this threshold is met we apply the ‘reasonable basis’ test to

determine whether counsel’s chosen course was designed to effectuate his

client’s interests. If we conclude that the particular course chosen by counsel

had some reasonable basis, our inquiry ceases and counsel’s assistance is

deemed effective.”    Pierce, supra at 524, 645 A.2d at 194-95 (internal

citations omitted). Importantly:

         [W]e do not question whether there were other more logical
         courses of action which counsel could have pursued; rather,
         we must examine whether counsel’s decisions had any
         reasonable basis. We will conclude that counsel’s chosen
         strategy lacked a reasonable basis only if [a]ppellant proves
         that an alternative not chosen offered a potential for success

                                     -9-
J-S36025-20


         substantially greater than the course actually pursued.

Commonwealth v. Chmiel, 612 Pa. 333, 361-62, 30 A.3d 1111, 1127

(2011) (internal citations and quotation marks omitted).

         Prejudice is established when [an appellant] demonstrates
         that counsel’s chosen course of action had an adverse effect
         on the outcome of the proceedings. The [appellant] must
         show that there is a reasonable probability that, but for
         counsel’s unprofessional errors, the result of the proceeding
         would have been different. A reasonable probability is a
         probability sufficient to undermine confidence in the
         outcome. [A] “criminal [appellant] alleging prejudice must
         show that counsel’s errors were so serious as to deprive the
         defendant of a fair trial, a trial whose result is reliable.”

Commonwealth v. Chambers, 570 Pa. 3, 21-22, 807 A.2d 872, 883 (2002)

(some internal citations and quotation marks omitted).

      Pursuant to Article 1, § 9 of the Pennsylvania Constitution, and the Sixth

Amendment of the federal constitution that applies to the states via the

Fourteenth Amendment due process clause, defendants have the right to be

present during their criminal trial. Commonwealth v. Wilson, 551 Pa. 593,

598, 712 A.2d 735, 737 (1998). See also Pa.R.Crim.P. 602(A) (stating: “The

defendant shall be present at every stage of trial including the impaneling of

the jury and the return of the verdict, and at the imposition of sentence”).

While a defendant has the right to be present at trial, that right is not absolute,

and can be waived if a non-capital defendant either expressly or implicitly

does so. Wilson, supra. “[A]bsenting oneself from…trial does not violate a

person’s jury trial rights.” Commonwealth v. Kelly, 78 A.3d 1136, 1143

(Pa.Super. 2013), appeal denied, 625 Pa. 648, 91 A.3d 161 (2014). Under

                                      - 10 -
J-S36025-20


Rule 602(A), “[t]he defendant’s absence without cause at the time scheduled

for the start of trial or during trial shall not preclude proceeding with the

trial[.]”   Pa.R.Crim.P. 602(A).     In determining whether cause exists, we

generally examine whether a defendant was aware of the charges, the trial

date, or was absent involuntarily. Kelly, supra.

       Additionally:

            Counsel has a general duty to undertake reasonable
            investigations or make reasonable decisions that render
            particular    investigations     unnecessary.       Counsel’s
            unreasonable failure to prepare for trial is an abdication of
            the minimum performance required of defense counsel. The
            duty to investigate, of course, may include a duty to
            interview certain potential witnesses; and a prejudicial
            failure to fulfill this duty, unless pursuant to a reasonable
            strategic decision, may lead to a finding of ineffective
            assistance. …

Commonwealth v. Johnson, 600 Pa. 329, 350-51, 966 A.2d 523, 535-36

(2009) (some internal citations omitted).

       Instantly, the PCRA court addressed Appellant’s claims as follows:

            Appellant testified during the Hearing on his PCRA Petition
            that on the date of trial, he was provided with clothes from
            the jail. Appellant stated that these clothes did not fit him
            properly. However, Appellant testified that he was brought
            to the Courthouse on the trial date where he spoke with the
            court. Appellant testified that clothing, although not fitting
            perfectly, was made available to him and that the [c]ourt
            informed him that the trial would proceed in his absence if
            he did not wish to attend. This conversation between the
            [c]ourt and Appellant that occurred outside the presence of
            the jury and in another courtroom made it clear to the
            [c]ourt that Appellant was attempting to delay and/or
            disrupt the proceedings. Therefore, the [c]ourt deemed his
            appearance for the commencement of trial to be waived.
            When it was evident that the court would not permit any

                                        - 11 -
J-S36025-20


         further delays or disruptions to happen[,] Appellant
         attended trial the next day. The [c]ourt notes that the
         verdict reveals the jury did not in any way hold the brief
         absence from trial against Appellant as they found him not
         guilty of the most serious offenses charged of aggravated
         assault, rape and involuntary deviate sexual intercourse.

                                   *     *      *

         [Trial/appellate counsel] testified that he made a Motion for
         Mistrial on the clothing issue. [Counsel] further testified
         that he did not raise the issue of clothing on Appeal because
         he had a very similar issue on Appeal in the past which had
         been denied. In his experience and professional judgment,
         the issue would have been without merit and efforts were
         best focused on other issues which may have been more
         meritorious for [Appellant].

         Appellant [also] claims that [counsel] was ineffective
         because he failed to interview Mr. John Shumar prior to
         calling him as a witness. However, [counsel] testified that
         he did interview Mr. Shumar prior to calling him as a
         witness. This interview took place in the Office of the Public
         Defender during the lunch hour prior to his testimony. The
         delay in conducting the interview is attributed to difficulty in
         locating Mr. Shumar. Once Mr. Shumar began to testify, his
         testimony failed to match what he had previously told
         [counsel]. Mr. Shumar testified that he couldn’t remember
         the night in question. While unfortunate, this lack of
         consistent testimony on the part of the witness cannot be
         imputed to [counsel]. The witness told him something
         different prior to testifying.

         The [c]ourt finds the testimony of [counsel] to be credible
         and credits his testimony over the testimony of Appellant.
         Counsel is presumed to be effective unless Appellant proves
         otherwise. This [c]ourt finds that Appellant has failed to
         meet his burden by a preponderance of the evidence to
         show that he is entitled to relief and his appeal of the denial
         of his [PCRA] Petition is without merit.

(PCRA Court Opinion, filed April 7, 2020, at 3-5) (internal citations omitted).

The record supports the court’s analysis. See H. Ford, supra; Boyd, supra.

                                       - 12 -
J-S36025-20


       Regarding Appellant’s first ineffectiveness issue,4 Appellant’s claim lacks

arguable merit where Appellant implicitly waived his right to be present on the

first day of trial by choosing not to attend even though the prison had provided

him clothing and the court had informed him that trial would proceed in his

absence if Appellant failed to attend. See Wilson, supra; Kelly, supra. See

also Pierce, supra. Further, Appellant failed to show counsel’s actions lacked

a reasonable basis where the court credited counsel’s testimony that he did

not raise the denial of Appellant’s motion for a mistrial on appeal because

counsel had unsuccessfully litigated a similar claim in the past, so counsel

chose to raise other issues counsel believed had a better chance of success

instead. See Chmiel, supra; Pierce, supra.

       With respect to counsel’s alleged failure to conduct a thorough interview

of Mr. Shumar, Appellant also failed to satisfy the arguable merit prong on

this ineffectiveness claim, because counsel interviewed Mr. Shumar and Mr.

Shumar’s statements during the interview were consistent with his prior

statements to police. As well, Mr. Shumar did not appear to counsel to have

any memory issues during the interview. Thus, the record confirms counsel


____________________________________________


4 To the extent Appellant raises his claim concerning the denial of his motion
for a mistrial outside of the context of counsel’s ineffectiveness, that claim is
waived for failure to have raised it on direct appeal. See 42 Pa.C.S.A. §
9544(b) (explaining that issue is waived under PCRA if petitioner could have
raised it but failed to do so before trial, at trial, during unitary review, on
appeal, or in prior state post-conviction proceeding).



                                          - 13 -
J-S36025-20


performed an adequate interview, and counsel was not responsible for Mr.

Shumar’s memory lapse at trial.5 See Johnson supra; Pierce, supra. The

record supports the court’s decision to deny PCRA relief on the grounds alleged

and we see no reason to disrupt the court’s credibility determinations in favor

of trial/appellate counsel and against Appellant.    See Dennis, supra; H.

Ford, supra; Boyd, supra. Accordingly, we affirm.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/11/2020




____________________________________________


5Although Appellant claims he could have called another witness whose
memory was not impaired, Appellant does not identify any particular witness
who would have testified in Appellant’s defense.

                                          - 14 -